DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Examiner’s Statement of Reason for Allowance
Claims 1 -21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Gu et al. (USPGPUB 2016/0327931) discloses a system for offsetting a CNC machining process includes transferring compensation variables through registers in fixed G-code programming of the CNC machine and offsetting the CNC machine without altering fixed G-code programming. Global compensation variables are applied to all feature programs of the CNC machining process, and local compensation 
Claim 1,  receiving cutting instructions to produce a part based on a nominal model of the part, the cutting instructions comprising a plurality of lines of code that 
Claim 8, directing use of electronic instructions for producing a given part, the instructions comprising a series of cutting instructions comprising a plurality of lines of code that coordinate a cutting path of a machine tool as a function of an electronic nominal model of the part; Page 3 of 10Appl. No. 16/434,101 Amendment dated 1/28/2022 Reply to office action of 10/28/2022 receiving inspection results of the given part produced using the electronic instructions, the inspection results showing one or more error deviations from the nominal model, each error deviation being associated with a particular feature of the given part as produced; identifying a set of the cutting instructions associated with a particular feature of the given part; associating the error deviation(s) of the particular feature of the given part with the identified set of the cutting instructions; and editing at least one line of code from the plurality of lines of code of the 
Claim 13, program code configured for directing use of electronic cutting instructions for producing a given part, the cutting instructions comprising a plurality of lines of code  that coordinate a cutting path of a machine tool as a function of an electronic nominal model of the part; program code configured for receiving inspection results of the given part produced using the electronic cutting instructions, the inspection results showing one or more error deviations from the nominal model, each error deviation being associated with a particular feature of the given part as produced; program code configured for identifying a set of the cutting instructions associated with a particular feature of the given part; program code configured for associating the error deviation(s) of the particular feature of the given part with the identified set of the cutting instructions; and program code configured for editing at least one line of code from the plurality of lines of code of the identified set of the cutting instructions to correct at least part of the error deviation(s) of the particular feature.
Claim 18, a plurality of lines of code  that coordinate a cutting path of a machine tool as a function of an electronic nominal model of the part, the electronic interface also being configured to receive inspection results of the given part produced using the electronic instructions, the inspection results showing one or more error deviations from the nominal model, each error deviation being associated with a particular feature of the given part as produced; an instruction controller operatively coupled with the electronic interface, the instruction controller configured to identify a set of the cutting instructions 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119